FIFTH DIVISION
                                 REESE, P. J.,
                             MARKLE and COLVIN, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules

                     DEADLINES ARE NO LONGER TOLLED IN THIS
                     COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                     THE TIMES SET BY OUR COURT RULES.


                                                                    February 18, 2021



In the Court of Appeals of Georgia
 A20A1754. SIDHOM et al. v. BOUTROS.

      MARKLE, Judge.

      After Thomas Boutros ended his engagement with Sarah Sidhom, Sarah and

her parents (collectively “the Sidhoms”) sued him to recover the gifts and expenses

arising from their engagement. The trial court granted summary judgment to Boutros,

and the Sidhoms now appeal. For the reasons that follow, we reverse the trial court’s

order granting summary judgment to Boutros, and remand the case for further

proceedings.

               Summary judgment is appropriate when there is no genuine
               issue of material fact and the movant is entitled to
               judgment as a matter of law. In reviewing the grant or
               denial of a motion for summary judgment, we apply a de
               novo standard of review, and we view the evidence, and all
               reasonable conclusions and inferences drawn from it, in the
               light most favorable to the nonmovant.


(Citation omitted.) Grizzle v. Norsworthy, 292 Ga. App. 303, 303-304 (664 SE2d

296) (2008).

      So viewed, the record shows that the Sidhoms are members of the Coptic

Orthodox Church. In 2017, Sarah and Boutros began dating. That same year, they got

engaged and, with the approval of the Church, they signed an engagement agreement.

Under the terms of the agreement,

      [i]f either of the two parties revokes this engagement, without legal
      reason, and if it is [Boutros] who revokes it, the [ring] and any
      subsequent gifts become the possession of [Sarah]. However, if the
      revocation is on the part of [Sarah], she must return to him [the ring],
      and any subsequent non-consumable gifts or their monetary value.


      In the months leading up to the wedding, Sarah and Boutros had an

engagement party and a bridal shower, resulting in numerous gifts that were then

stored at a home Boutros had purchased. The Sidhoms also purchased Sarah’s

wedding dress and furnishings for the home, and they incurred expenses for wedding

preparations.




                                           2
      Unfortunately, Boutros decided to end the engagement.1 Sarah and Boutros

then signed a revocation agreement, indicating that

      [t]hey have both decided to revoke their engagement, willingly, by
      choice . . . . They have completed all settlements with one another. . . .
      Neither of them has any claim against the other, neither civil nor moral,
      . . . neither before civil court nor other entities.


      Thereafter, the Sidhoms filed the instant suit against Boutros for conversion

and breach of contract, alleging that he had not returned the wedding gifts and other

items to them despite their requests.2 They sought damages and attorney fees, a

declaratory judgment to establish ownership of the items, and a temporary injunction

to prevent Boutros from disposing of the property. They later amended their

complaint to add a claim of unjust enrichment.




      1
        In his response to the Sidhoms’ request to admit, and in later filings with the
court, Boutros claimed that Sarah imposed conditions on the engagement and gave
him ultimatums, which he rejected, and thus she was the one responsible for ending
the engagement. But in his statement of undisputed facts, he admitted that he ended
the engagement.
      2
        According to Boutros, the parties agreed that the Sidhoms would keep the
engagement ring and wedding bands, and the gifts received at the bridal shower, but
that he would be entitled to keep the remaining items stored in his home.

                                            3
      Boutros answered the complaint and filed a cross-claim for indemnification and

contribution against Sarah in the event he was liable to her parents. Thereafter, both

parties moved for summary judgment. Boutros argued that the revocation agreement

controlled the dispute and that, by its terms, it showed that all claims were settled.

The Sidhoms argued that the engagement contract and revocation agreement must be

read together, and that the revocation agreement lacked mutual assent of the parties.

      Following a hearing, the trial court granted Boutros’s summary judgment

motion, and denied the Sidhoms’ cross motion, finding that the language in the

revocation agreement was plain and unambiguous and showed that the parties had

revoked the engagement agreement and settled their claims. The Sidhoms now

appeal.

      In related enumerations of error, the Sidhoms argue that the trial court erred in

granting summary judgment to Boutros and denying their motion for summary

judgment because the engagement agreement and revocation agreement must be read

together, and Boutros failed to adhere to his obligations under the engagement

agreement. Alternatively, they argue that there were factual questions that precluded

summary judgment, such as whether the parties mutually assented to enter into the

revocation agreement, whether Boutros is in breach of the engagement agreement or

                                          4
liable for conversion of the property, and whether Boutros fraudulently induced Sarah

to sign the revocation agreement.3 We conclude that summary judgment was not

warranted because there is a factual question about whether the parties had the mutual

assent to enter into the revocation agreement. And, because the parties’ mutual assent

to enter into the agreement is a threshold question, we do not reach the dispute over

the meaning of the revocation agreement. See Hudson v. Godowns, 320 Ga. App. 157,

160 (3) (739 SE2d 462) (2013).

      “[T]he party asserting the existence of a contract has the burden of proving its

existence and its terms.” Sherman v. Dickey, 322 Ga. App. 228, 232 (1) (744 SE2d

408) (2013). A valid contract requires mutual assent, and if such assent is lacking, the

contract is not enforceable.4 OCGA § 13-3-1; TranSouth Financial Corp. v. Rooks,

269 Ga. App. 321, 324 (1) (604 SE2d 562) (2004); see also Vildibill v. Palmer

Johnson of Savannah, Inc., 244 Ga. App. 747, 749 (3) (536 SE2d 779) (2000)

(“parties to a contract may rescind it by mutual agreement”) (citation omitted).



      3
        The Sidhoms did not allege fraudulent inducement in their complaint. Instead,
they requested equitable relief due to Boutros’s failure to adhere to the terms of the
engagement contract and revocation agreement.
      4
       The Sidhoms do not argue that the other elements of contract formation were
lacking.

                                           5
      In determining if parties had the mutual assent or meeting of the minds
      necessary to reach agreement, courts apply an objective theory of intent
      whereby one party’s intention is deemed to be that meaning a reasonable
      person in the position of the other contracting party would ascribe to the
      first party’s manifestations of assent. In making that determination, the
      circumstances surrounding the making of the contract, such as
      correspondence and discussions, are relevant in deciding if there was a
      mutual assent to an agreement, and courts are free to consider such
      extrinsic evidence.


(Citations and punctuation omitted.) Hart v. Hart, 297 Ga. 709, 711 (777 SE2d 431)

(2015); see also Graham v. HHC St. Simons, Inc., 322 Ga. App. 693, 695-696 (2)

(746 SE2d 157) (2013) (physical precedent only) (“the circumstances surrounding the

making of the contract, such as correspondence and discussions, are relevant in

deciding if there was a mutual assent to an agreement, and courts are free to consider

such extrinsic evidence.”) (citation omitted). “[M]utual assent is to be judged only by

overt acts and words rather than by the hidden, subjective or secret intention of the

parties.” (Citation omitted.) Extremity Healthcare, Inc. v. Access To Care America,

LLC, 339 Ga. App. 246, 252 (1) (793 SE2d 529) (2016). But, “where such extrinsic

evidence exists and is disputed, the question of whether a party has assented to the

contract is generally a matter for the jury.” (Citation omitted.) Moreno v. Smith, 299


                                          6
Ga. 443, 445 (1) (788 SE2d 349) (2016); see also Bedsole v. Action Outdoor

Advertising JV, LLC, 325 Ga. App. 194, 198 (1) (750 SE2d 445) (2013).

       Here, the trial court did not address the Sidhoms’ claim that there was a lack

of mutual assent. Our review of the limited record here shows that there is a question

of fact as to the parties’ mutual assent. In her affidavit, Sarah avers that Boutros orally

agreed to return certain items as set forth in the engagement agreement before they

signed the revocation agreement, but that he subsequently failed to follow through.

She stated that “it was [her] further understanding that the Revocation Agreement was

a conditional document that incorporated the Engagement Agreement in the event the

marriage plans were terminated[.]”5 In response to interrogatories, Boutros admitted

that the parties made a verbal agreement regarding the return of various items the day

they signed the revocation agreement.

       The affidavit was sufficient to create a factual issue as to whether there was

mutual assent to all the terms of the revocation agreement, and therefore summary

judgment was improper. See Moreno, 299 Ga. at 444 (1) (party’s affidavit in


       5
        The record also contains a single e-mail from Sarah to the religious officiant
the day after the parties signed the revocation agreement. In this e-mail, Sarah
indicates that she expects Boutros to return certain items. We express no opinion as
to whether this is admissible evidence to oppose summary judgment.

                                            7
opposition to motion for summary judgment created factual question about mutual

assent to contract); see also Hudson, 320 Ga. App. at 160 (3) (parties’ disagreement

over property boundary lines showed lack of meeting of the minds despite signed

settlement agreement). Compare Extremity Healthcare, Inc., 339 Ga. App. at 255-256

(1) (parole evidence that occurred after the contract was signed cannot by itself show

lack of mutual assent). Although we cannot consider the affidavit to change the terms

of the revocation agreement, we can consider it to determine whether the parties

reached a valid agreement in the first place. See Moreno, 299 Ga. at 445 (1). Indeed,

Boutros admits that there was a verbal agreement regarding the return of at least some

of the items. Thus, Sarah’s affidavit creates a factual question whether she and

Boutros had mutually assented to the terms of the revocation agreement, and Boutros

was not entitled to summary judgment.6

      Accordingly, we must reverse the trial court’s award of summary judgment, and

remand the case for further proceedings consistent with this opinion.

      Judgment reversed and case remanded. Reese, P. J. concurs. Colvin, J.

dissents.



      6
          For this same reason, the Sidhoms were not entitled to summary judgment.

                                          8
 In the Court of Appeals of Georgia

 A20A1754. SIDHOM et al. v. BOUTROS.

      COLVIN, Judge, dissenting.

      The man and the woman who entered into this written agreement to marry

subsequently revoked that agreement in a writing, signed by both, which stated that

they “ha[d] completed all settlements with one another” and that neither “ha[d] any

claim against the other[.]” Because this revocation was a conclusive and binding

termination of the parties’ relationship, reached by mutual assent, I dissent to the

majority’s reversal of the trial court’s grant of summary judgment to this defendant.

      The only question facing us is whether the parties’ revocation agreement is

enforceable as a settlement agreement, which
      must meet the same requirements of formation and enforceability as
      other contracts. Thus, an answer to an offer will not amount to an
      acceptance, so as to result in a contract, unless it is unconditional and
      identical with the terms of the offer. The offer must be accepted
      unequivocally and without variance of any sort.


(Citation and punctuation omitted.) Hansen v. Doan, 320 Ga. App. 609, 612 (740

SE2d 338) (2013). “When it is undisputed that a settlement agreement is definite,

certain, and unambiguous, the court is obligated to put an end to the litigation by

making the settlement its own judgment.” (Citation and punctuation omitted.)

Sanders v. Graves, 297 Ga. App. 779, 779 (678 SE2d 220) (2009). I understand that

“the question of whether a party has assented to [a] contract is generally a matter for

the jury.” Bedsole v. Action Outdoor Advertising JV, LLC, 325 Ga. App. 194 (750

SE2d 445) (2013). But the same law provides that we “apply an objective theory of

intent whereby one party’s intention is deemed to be that meaning a reasonable man

in the position of the other contracting party would ascribe to the first party’s

manifestations of assent[.]” Id. See also Hansen, 320 Ga. App. at 612-613 (1); Cox

Broadcasting Corp. v. Nat. Collegiate Athletic Assn., 250 Ga. 391, 395 (297 SE2d

733) (1982). And there remains “‘no rule of law better settled or more salutary in its

application, than that which refuses to admit oral testimony to contradict, vary, or


                                          2
materially affect, written agreements.’” AgSouth Farm Credit v. Gowen Timber Co.,

336 Ga. App. 581, 590 (2) (b) (i) (784 SE2d 913) (2016), quoting Weintraub v. Cobb

Bank & Trust Co., 249 Ga. 148, 148-149 (1) (288 SE2d 553) (1982).

      Here, plaintiffs’ evidence shows that the couple’s disagreements over property

continued up to the day of the revocation agreement. I understand that as of that day,

Boutros may not have returned all of the items Sidhom sought, though he dropped

some off a few days later. By any objective standard, however, the agreement

unequivocally ended the ongoing dispute when it provided, before three witnesses,

that both parties had “decided to revoke their engagement, willingly, by choice,

without being compelled or imposed upon”; that they had “completed all settlements

with one another”; and that neither party had “any claim against the other, neither

civil nor moral,” and “neither before civil courts nor other entities.” See AgSouth, 336

Ga. App. at 592 (2) (reversing denial of motion for j.n.o.v. when lender’s oral promise

to allow cutting of timber was insufficient to vary the unambiguous written terms of

the loan, which barred such cutting without permission).

      Plaintiffs attempt to escape the failure of their contract claim by asserting (on

the last full page of their brief) that Boutros fraudulently induced Sidhom to sign the

revocation agreement. In fact, plaintiffs have never asserted a claim for fraud. But


                                           3
even if they had, and even if Boutros had assured Sidhom that he would return some

or all of the property to her and failed to do so after the fact, “statements that directly

contradict the terms of the agreement simply cannot form the basis of a fraud claim

for the purpose of cancelling or rescinding a contract.” Legacy Academy, Inc. v.

Mamilove, LLC, 297 Ga. 15, 18 (1) (771 SE2d 868) (2015), quoting Novare Group,

Inc. v. Sarif, 290 Ga. 186, 188-189 (718 SE2d 304) (2011). Only evidence that

Sidhom was somehow deprived of the capacity to read and assent to the revocation

agreement itself could authorize a claim arising from that agreement’s subject matter.

As the Georgia Supreme Court has held:

       “The law will not excuse [a plaintiff] for failing to read the instrument
       because of her confidence in the defendant, upon whom she had no legal
       right to rely, and who the allegations show employed no trick or artifice
       that caused her to fail to do her duty in reading before signing. No one
       can truthfully claim to have been defrauded in a matter about which that
       one has full knowledge and opportunity to exercise his free choice. . . .
       It is essential to all business relationships that the validity and solemnity
       of written contracts, freely and voluntarily executed, be upheld.”


(Emphasis supplied.) Id. at 19 (1), quoting Lewis v. Foy, 189 Ga. 596, 601 (6 SE2d

788) (1940).




                                            4
      The written expression of these parties’ intent to settle is unequivocal, and

there is no evidence that this plaintiff was fraudulently prevented from reading the

contract. Under these circumstances, the trial court properly granted summary

judgment to Boutros on plaintiffs’ claims for breach of contract and conversion.

Hansen, 320 Ga. App. at 614 (1) (affirming trial court’s enforcement of a settlement

agreement where a party accepted an offer of settlement “‘unequivocally and without

variance of any sort’”). I therefore dissent.




                                           5